Citation Nr: 1102686	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-29 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran had active military service from June 1984 to 
September 1984, January 1986 to January 1989, September 1990 to 
May 1991, and December 2003 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In January 2010, the Board remanded the claim for 
additional development.  


FINDING OF FACT

The Veteran does not have a right ankle disability as the result 
of disease or injury that occurred during his active military 
service.  


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran contends that he has a right ankle disability as the 
result of his service.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due to 
disease or injury which was incurred in or aggravated by service.  
38 C.F.R. § 3.303(d).  Service connection may also be granted for 
arthritis, when it is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

A review of the Veteran's service treatment records shows that in 
March 1987, he was treated for a "mild, recurrent" right ankle 
sprain incurred while playing basketball.  On examination, he had 
a full active range of motion, and pain did not prevent weight-
bearing.  He received follow-up treatment two days later.  On 
examination, there was a bruise, with no swelling, and normal 
motion.  The assessment was twisted right ankle.  The remainder 
of the Veteran's service treatment reports, to include all 
periods of active duty, and service treatment reports associated 
with Army National Guard service that are dated after the 
Veteran's last period of active duty, are negative for treatment 
of right foot or ankle symptoms, or a diagnosis of a right foot 
or ankle disorder.  The sole exception is found in a January 2005 
service examination report, which notes that the Veteran 
complained of right foot pain, with no relevant findings or 
diagnosis.  

There is no non-service medical evidence dated between any of the 
Veteran's periods of active duty, with the exception of a May 
1989 VA examination report, which does not contain any relevant 
findings or diagnoses.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 2005 and 2010.  

The only relevant post-service medical evidence is a VA 
examination report, dated in August 2010, which shows that the 
examiner stated that the Veteran's C-file had been reviewed.  The 
report shows that the Veteran claimed that he injured his right 
ankle on two occasions, once while playing basketball, and once 
while jumping off of a truck, with ongoing pain since those 
injuries, as well as weakness, stiffness, instability, and 
swelling but no deformity, effusion, lack of endurance, or 
episodes of dislocation.  He reported additional limitation of 
motion and functional impairment during flare-ups, which occurred 
once a month and tended to last about two days.  He denied a 
history of relevant hospitalizations or surgery.  An X-ray was 
noted to show right ankle degenerative joint disease.  The 
impression was right ankle with degenerative strain.  The 
examiner stated that this was not at least as likely as not 
service-related.  The examiner explained that there was no 
evidence of ankle injury while on active duty.    

The Board finds that the claim must be denied.  With the 
exception of treatment for a "mild" right ankle sprain in 1987, 
over 23 years ago, the Veteran was not treated for right ankle or 
foot symptoms during service (this sprain was also characterized 
as "recurrent" however, there is no evidence to show a previous 
or subsequent right ankle strain).  Therefore, a chronic right 
ankle disorder is not shown during service.  See 38 C.F.R. 
§ 3.303(a).  As for the post-service medical evidence, the 
earliest medical evidence of a right ankle disorder is dated in 
August 2010.  This is over 5 years after separation from the most 
recent period of active duty service.  This period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no 
competent evidence of a nexus between a right ankle disability 
and the Veteran's service.  See 38 C.F.R. § 3.303(d).  In this 
regard, the only competent opinion of record is found in the 
August 2010 VA examination report, and this opinion weighs 
against the claim.  Finally, there is no medical evidence to show 
that arthritis of the right ankle was manifest to a compensable 
degree within one year of separation from service, and 
presumptive service connection is not warranted.  See 38 C.F.R. 
§§ 3.307, 3.309.  In summary, the evidence does not show that the 
Veteran has a right ankle disability that is related to his 
service, and the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be denied.   

With regard to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).

The issue on appeal is based on the contention that a right ankle 
disability was caused by service.  To the extent that the Veteran 
asserts that he has right ankle symptoms, his statements are 
competent evidence to show that he experienced these symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to a veteran's ability to prove his or her 
claim of entitlement to disability benefits based on that 
competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).  

In summary, the Veteran does not have the requisite skills, 
knowledge, or training, to be competent to provide a diagnosis of 
a right ankle condition, or to state whether such a condition was 
caused by service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  While the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions does not 
render his statements incredible in and of themselves, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of a veteran's lay 
testimony, but the lack of such evidence does not, in and of 
itself, render the lay testimony incredible); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when a 
layperson is competent to identify the medical condition).  In 
this case, the Veteran's service treatment records have been 
discussed.  His post-service medical records do not show the 
existence of right ankle disability prior to August 2010.  In 
August 2010, a VA examiner determined that his right ankle 
disorder was not related to his service; there is no competent, 
contrary opinion of record.  Given the foregoing, the Board finds 
that the service treatment reports, and the post-service medical 
evidence, outweigh the Veteran's contentions to the effect that 
he has a right ankle disability that is related to his service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be denied. 

The Board has considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b).   

II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in August 2005, and 
March 2010.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's VA and non-VA medical records.  The 
Veteran has been afforded an examination, and an etiological 
opinion has been obtained.  In this regard, in January 2010, the 
Board remanded this claim for additional development.  The Board 
directed that the Veteran be provided with another VCAA notice, 
that he be afforded an examination, and that an etiological 
opinion be obtained.  Subsequent to the Board's Remand, the 
Veteran was provided with VCAA notice in March 2010.  This notice 
was in compliance with the Court's decisions.  Id.  In August 
2010, the Veteran was afforded an examination that covered his 
right ankle.  The examiner indicated that the Veteran's C-file 
had been reviewed, and the report includes a summary of the 
Veteran's reported history, and detailed examination findings.  
The opinion is accompanied by a sufficient rationale.  To the 
extent that the examiner noted that an active duty right ankle 
injury was not found in the medical records, any failure to 
mention of the Veteran's 1987 treatment is not considered to be a 
sufficiently severe departure from the record to render the 
opinion without probative value, or to warrant additional 
development.  There were two treatments for right ankle sprain in 
1987 that occurred over the course of three days.  This was over 
23 years ago. The reports characterized the right ankle sprain as 
"mild," and there were no findings to show the presence of 
right ankle joint pathology.  Subsequently dated service 
examination reports fail to show the presence of right ankle 
symptoms, or a right ankle disorder, until January 2005 (at which 
time the Veteran complained of right foot pain, with no relevant 
findings or diagnosis).  See e.g., service examination reports, 
dated in April 1991, February 1999, and March 2003.  Furthermore, 
to the extent that the August 2010 VA examination report shows 
that the Veteran asserted that he had right ankle symptoms after 
jumping off of a truck, this is presumably a reference to a 
reported fall off of a truck in November 2004.  However, the 
service medical reports show extensive treatment for low back 
symptoms following this injury, to include two physical profiles, 
an August 2006 functional capacity certificate, a March 2007 
Physical Evaluation Board report, and VA and non-VA treatment 
reports.  None of these reports contain any mention of right 
ankle symptoms, or a right ankle disorder.  Under the 
circumstances, the Board finds that the examiner had a sufficient 
basis for his opinion, and that this examination report is 
adequate.  See Prejean v. West, 13 Vet. App. 444, 448- 449 
(2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 
Board therefore finds that there has been substantial compliance 
with its January 2010 remand.  See Dyment v. West, 13 Vet. App. 
141, 146-147 (1999) (remand not required under Stegall v. West, 
11 Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to a 
veteran are to be avoided).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  





ORDER

Entitlement to service connection for a right ankle disability is 
denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


